Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office action is in response to amendments filed, wherein claims 1, 3, 4, 8, 9, 10, 12, and 16 were amended and claim 11 was canceled, with claims 12-16 having been previously withdrawn as being drawn to a non-elected invention.  The claim objection and claim interpretation made under 35 USC 112(f) in the previous Office action have been withdrawn.  

Specification
The specification is objected to for not supporting the claim 1 limitation of a sensor configured to periodically detect a load applied to the brush.  Consider amending the specification to include the recited feature.  

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “a sensor configured to periodically detect a load applied to the brush” and then recites “wherein the load applied to the brush, which is detected periodically” (emphasis added), which appears to be redundant.  Consider deleting the phrase “which is detected periodically.”   


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
suction fan assembly in claim 1. 
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  No reference is found in Applicant’s to the term “suction fan assembly.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 recites “suction fan assembly” (at lines 5 and 8-9), which was not described in the specification.  Support is found for a suction fan in at least paragraph [0115], but no support for the claimed ‘assembly’ is found, including paragraphs [0098] and [0117] as suggest by Applicant in Remarks filed December 4, 2020.  
Claims 2-10 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 limitation “suction fan assembly” invokes 35 U.S.C. 112(f) as described above, however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uenishi, et al. (US 5,276,939, “Uenishi”).  

Regarding claim 1, Uenishi discloses a cleaner comprising: 
a brush module comprising: 
a brush 18 configured to scatter foreign substances on a floor (Fig 5, 5:24-26), and 
a brush motor 19 configured to rotate the brush (Fig 5, 5:24-26); 
a suction fan assembly 7 configured to suction the foreign substances (Fig 3, 4:32-42); 
a sensor 44 (comprising 35 and 46, 5:55-60) capable of periodically detecting a load applied to the brush (5:55-6:10, 6:38-53, noting the limitation of ‘configured to periodically detect a load’ describes an intended use of the sensor), wherein the load applied to the brush, which is detected periodically, varies based on a type of the floor (5:62-67, load changes according to floor type); and load value at every half or full cycle of the power supply, and depends on 5:55-6:10, 6:38-53
a controller configured to automatically control suction force of the suction fan assembly based on the load detected by the sensor (controller controls suction force based on periodic load value at every half or full cycle of the power supply, 5:55-6:10, where greater current loads require greater suction force, comparing Rule 1 to Rule 4, 12:13-20 and 12:37-43).  

Regarding claim 2, Uenishi discloses the limitations of claim 1, as described above, and further discloses a main body 17 (Figs 1 and 5), wherein the brush module is disposed at a lower part of the main body.

Regarding claims 3 and 7, Uenishi discloses the limitations of claim 1, as described above, and further discloses wherein the controller is configured to 
increase the suction force of the suction fan assembly in response to the load increasing as a result of the cleaner entering a soft floor (comprising a carpet) from a hard floor, and 
decrease the suction force of the suction fan assembly in response to the load decreasing as a result of the cleaner entering the hard floor from the soft floor (where greater current loads require greater suction force, comparing Rule 1 to Rule 4, 12:13-20 and 12:37-43).  

Regarding claims 8-9, Uenishi discloses the limitations of claim 1, as described above, and further discloses 
a user interface 21, 23, 24 (4:51-60, 5:16-23) configured to receive a selection of an automatic cleaning mode (fuzzy control, 4:66-5:2, 5:16-23), wherein the controller is further configured to control the suction force of the suction fan assembly based on the detected load in response to the selection of the automatic cleaning mode being received (for example, comparing Rule 1 to Rule 4, 12:13-20 and 12:37-43, where greater current loads require greater suction force), and 
wherein the user interface is further configured to receive a selection regarding a suction mode classified according to an intensity of the suction force (weak, medium, strong, high, 4:62-66, 5:20-25).  
 

Regarding claim 10, Uenishi discloses the limitations of claim 3, as described above, and further discloses 
a user interface 21, 23, 24 (Fig 4, 4:62-66, 5:16-23) configured to receive a selection of three different cleaning modes including a first mode, a second mode, and a third mode, and 
the controller is further configured to increase suction force in an order of the first mode, the second mode, and the third mode (weak, medium, strong, high, 4:62-66).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uenishi, as applied to claim 1.  

Regarding claim 4, Uenishi discloses the limitations of claim 1, as described above, and further discloses the sensor 44 comprises a current sensor (35, Fig 3, 5:3-14) and that the suction fan assembly comprises a suction motor 7 (Fig 3, 4:32-43), but Uenishi does not explicitly disclose that the suction fan assembly comprises a suction fan.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention that the suction blower disclosed by Uenishi would necessarily need a fan to move the air, providing suction as described, and to function as intended.  

Regarding claims 5-6, Uenishi teaches the limitations of claim 4, as described above, and further discloses (see Rule 1 and Rule 4, 12:13-20 and 12:37-43, for example):
wherein the controller is further configured to decrease an output level of the suction motor in response to the current detected by the current sensor decreasing, and 
wherein the controller is further configured to increase an output level of the suction motor in response to the current detected by the current sensor increasing, 
but Uenishi does not explicitly disclose comparisons to a reference value as recited.  However, one of ordinary skill would understand that judging or evaluating motor current as large, medium, or small (12:13-20 and 12:37-43) would comprise detecting a decreasing or increasing current (from current sensor 35 via circuit 46) that is greater than or less than, respectively, than a reference value, consistent with the limitations.  

Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive.  To Applicant’s argument that:
Uenishi does not disclose a sensor configured to periodically detect a load applied to the brush and a controller configured to automatically control the suction force of the suction module based on the periodically detected load. Further, Uenishi does not teach or suggest that the load applied to the brush, which is periodically detected, varies based on a type of flooring, Remarks, page 10, 

Examiner respectfully disagrees.  As defined above, the sensor 44 of Uenishi (comprising 35 and 46, 5:55-60) would be capable of periodically detecting a load applied to the brush (5:55-6:10, 6:38-53, understanding the limitation of ‘configured to periodically detect a load’ describes an intended use of the sensor).  Uenishi also teaches that the load applied to the brush varies based on a type of the floor (5:62-67, load changes according to floor type), where the load value is provided every half or full cycle of the power supply, i.e. periodic.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo (US 2014/0150820) also teaches a vacuum device that adjusts suction force based on changes in flooring as identified by roller load.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723